United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 16-7043                                                 September Term, 2015
                                                                       1:12-cv-01420-ABJ
                                                       Filed On: August 22, 2016
Theodore Berry,

              Appellant

       v.

Coastal International Security, Inc.,

              Appellee


       BEFORE:       Tatel, Srinivasan, and Millett, Circuit Judges

                                         ORDER

      Upon consideration of the motion for summary affirmance, the opposition thereto,
and the reply, it is

        ORDERED that the motion for summary affirmance be granted. The merits of the
parties’ positions are so clear as to warrant summary action. See Taxpayers Watchdog,
Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). With respect to
appellant’s discrimination claims, the court properly determined appellant failed to produce
sufficient evidence for a reasonable jury to find that appellee’s asserted non-discriminatory
reason was not the actual reason for its personnel actions and that appellee intentionally
discriminated against appellant. See Brady v. Office of the Sergeant at Arms, 520 F.3d
490, 494 (D.C. Cir. 2008). The same is true of appellant’s retaliation claims: appellant
failed to provide sufficient evidence to demonstrate that the actions about which he
complains were taken in retaliation for protected activity. See Jones v. Bernanke, 557 F.3d
670, 677 (D.C. Cir. 2009). Finally, although appellant argues his district court counsel was
ineffective, appellant is bound by his attorney’s actions, see Pioneer Inv. Servs. Co. v.
Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396 (1993), and counsel’s deficient
performance is not a ground for relief in a civil employment discrimination case, cf. Glick
v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (inmate civil rights case); MacCuish v.
United States, 844 F.2d 733, 735-736 (10th Cir. 1988) (medical malpractice case).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 16-7043                                                September Term, 2015

      The Clerk is directed to publish this order. The Clerk is further directed to withhold
issuance of the mandate herein until seven days after resolution of any timely petition for
rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                  BY:    /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk